Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 10 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 20060139291).
Regarding claim 1, Cho discloses a display panel, comprising: 
a display area (display sections 600a and 600b; Fig. 5) and a binding area (area attached to tape carrier package 643); 
wherein in the binding area, the display panel comprises a plurality of COF films (plurality of TCPs 643), wherein one end of the COF film is connected to the display area, and the other end of the COF film is connected to a circuit board (PCB 630 and 640); 
wherein the circuit board comprises at least one gap (gap between PCBs 630 and 640); and 
wherein the display panel is provided with a binding film (flexible printed circuit 680) at the gap, the binding film connects the circuit boards which are on both sides of the gap.

Regarding claim 2, Cho discloses the claimed invention as set forth in claim 1.  Cho further discloses the circuit boards include: a first circuit board (PCB 630), disposed on one side of the gap; and a second circuit board (PCB 640), disposed on the other side of the gap.

Regarding claim 3, Cho discloses the claimed invention as set forth in claim 2.  Cho further discloses a shape of the binding film is a rectangular shape (rectangular FPC 680); one end of the binding film is bound to an end of the first circuit board (630) which is close to the gap; and the other end of the binding film is bound to an end of the second circuit board (640) which is close to the gap.

Regarding claim 4, Cho discloses the claimed invention as set forth in claim 1.  Cho further discloses the circuit board is connected to a control unit (timing controller 641).

Regarding claim 5, Cho discloses the claimed invention as set forth in claim 2.  Cho further discloses the second circuit board (640) is integrated with a control module (timing controller 641).

Regarding claim 10, Cho discloses a display device comprising 
a display panel (display panel 620; Fig. 5), wherein the display panel comprises a display area (display sections 600a and 600b; Fig. 5) and a binding area (area attached to tape carrier package 643); 
wherein in the binding area, the display panel comprises a plurality of COF films (plurality of TCPs 643), wherein one end of the COF film is connected to the display area, and the other end of the COF film is connected to a circuit board (PCB 630 and 640); 
wherein the circuit board comprises at least one gap (gap between PCB 630 and 640); and 
wherein the display panel is provided with a binding (flexible printed circuit 680) film at the gap, the binding film connects the circuit boards which are on both sides of the gap.

Regarding claim 11, Cho discloses the claimed invention as set forth in claim 10.  Cho further discloses the circuit boards include: a first circuit board (PCB 630), disposed on one side of the gap; and a second circuit board (PCB 640), disposed at the other side of the gap.

Regarding claim 12, Cho discloses the claimed invention as set forth in claim 11.  Cho further discloses a shape of the binding film is a rectangular shape (rectangular shape of 680); one end of the binding film is bound to an end of the first circuit board which is close to the gap; and the other end of the binding film is bound to an end of the second circuit board which is close to the gap (FPC 680 connected to the ends of PCBs 630 and 640).

Regarding claim 13, Cho discloses the claimed invention as set forth in claim 10.  Cho further discloses the circuit board is connected to a control unit (timing controller 641).

Regarding claim 14, Cho discloses the claimed invention as set forth in claim 11.  Cho further discloses the second circuit board is integrated with a control module (timing controller 541).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 620 owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 – 9, 15 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20060139291), in view of Wu (US 20140078190).
Regarding claim 6, Cho discloses the claimed invention as set forth in claim 5.
Cho does not explicitly disclose the second circuit board comprises a projection disposed on a side of the second circuit board which is away from the display area; and wherein the control module is disposed on the projection.
	Wu teaches the second circuit board (CB1, Fig. 6A) comprises a projection (CB1p) disposed on a side (left side) of the second circuit board which is away from the display area (the display is on the right side; 620); and wherein the control module (TCON) is disposed on the projection.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to change the shape of the circuit board as needed such as adding projection part to mount controlling chip in order to fit all required components of the circuitry into the circuit substrate.

Regarding claim 7, Cho, in view of Wu, discloses the claimed invention as set forth in claim 6.  Cho further discloses the shape of the binding film is a shape of a letter L (L-shape of FPC 680; Fig. 5.  Wu also teaches a L-shaped binding film 642; Fig. 6A); one end of the binding film is bound to a side of the first circuit board (Wu teaches the binding film 642 bound to the side away from the display.  Cho teaches FPC 680 is substantially away from the display area) which is away from the display area; and the other end of the binding film is bound to the end of the second circuit board which is close to the gap (one end of FPC 680 coupled to circuit board 640).

Regarding claim 8, Cho discloses the claimed invention as set forth in claim 4.
Cho does not explicitly disclose the first circuit board comprises a first projection (1023b) disposed at the end of the first circuit board which is close to the gap; the second circuit board comprises a second projection (1024b) disposed at the end of the second circuit board which is close to the gap.
Wu teaches the first circuit board (CB2) comprises a first projection (CB2p) disposed at the end of the first circuit board which is close to the gap (gap between CB1 and CB2); the second circuit (CB1) board comprises a second projection (CB1p) disposed at the end of the second circuit board which is close to the gap.
It would have been obvious to one having skill in the art at the effective filing date of the invention to change the shape of the circuit board as needed such as adding projection part to mount controlling chip in order to fit all required components of the circuitry into the circuit substrate.

Regarding claim 9, Cho, in view of Wu, discloses the claimed invention as set forth in claim 8.  Wu further discloses one end of the binding film is bound to the first circuit board and to the first projection (642 binds to projection CB2p); the other end of the binding film is bound to the second circuit board and to the second projection (642 binds to projection CB1p).

Regarding claim 15, Cho discloses the claimed invention as set forth in claim 14.
Cho does not explicitly disclose the second circuit board comprises a projection disposed on a side of the second circuit board which is away from the display area; and wherein the control module is disposed on the projection.
Wu teaches the second circuit board (CB1, Fig. 6A) comprises a projection (CB1p) disposed on a side (left side) of the second circuit board which is away from the display area (the display is on the right side; 620); and wherein the control module (TCON) is disposed on the projection.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to change the shape of the circuit board as needed such as adding projection part to mount controlling chip in order to fit all required components of the circuitry into the circuit substrate.

Regarding claim 16, Cho, in view of Wu, discloses the claimed invention as set forth in claim 15. The display device as claimed in claim 15, wherein the shape of the binding film is a shape of a letter L (L-shape of FPC 680; Fig. 5.  Wu also teaches a L-shaped binding film 642; Fig. 6A); one end of the binding film is bound to a side of the first circuit board (Wu teaches the binding film 642 bound to the side away from the display.  Cho teaches FPC 680 is substantially away from the display area) which is away from the display area; and the other end of the binding film is bound to the end of the second circuit board which is close to the gap (one end of FPC 680 coupled to circuit board 640).

Regarding claim 17, Cho discloses the claimed invention as set forth in claim 13.
Cho does not explicitly disclose the first circuit board comprises a first projection disposed at the end of the first circuit board which is close to the gap; the second circuit board comprises a second projection disposed at the end of the second circuit board which is close to the gap.
Wu teaches the first circuit board (CB2) comprises a first projection (CB2p) disposed at the end of the first circuit board which is close to the gap (gap between CB1 and CB2); the second circuit (CB1) board comprises a second projection (CB1p) disposed at the end of the second circuit board which is close to the gap.
It would have been obvious to one having skill in the art at the effective filing date of the invention to change the shape of the circuit board as needed such as adding projection part to mount controlling chip in order to fit all required components of the circuitry into the circuit substrate.

Regarding claim 18, Cho, in view of Wu, discloses the claimed invention as set forth in claim 17.  Wu further discloses one end of the binding film is bound to the first circuit board and to the first projection (642 binds to projection CB2p); the other end of the binding film is bound to the second circuit board and to the second projection (642 binds to projection CB1p).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bae (US 8379011) discloses a display 300, Fig. 8, first circuit board 220, second circuit board 230, plurality of COFs 251 and binding element 210.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848